Title: To John Adams from Mathew Carey, 1 June 1813
From: Carey, Mathew
To: Adams, John



Sir,
Philada. June 1. 1813

Your very polite & friendly favour of the 26th.  ult. I duly recd. It is before me, & demand my thanks.
I enclose the extracts from John Marston’s Communications, which I have had copied for the new Edition.
Agreeably to your directions, I send by this day’s Mail,  a copy of the Naval History, & shall send two more by the succeeding mails.
Accept the assurances of very sincere respect from / your obt. hble servt

Mathew Carey
